DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 20 September 2022.  As directed by the amendment: claims 1, 5, 7-10, 13 & 14 have been amended, claims 3, 4 & 6 have been cancelled, and no claims have been added. Thus, claims 1, 5, 7-10 & 13-15 are presently pending in this application, with claims 1, 5, 9 & 13-15 currently withdrawn. 
Drawings
The drawings are objected to because, in FIG. 6, reference number 37 appears to be indicating the linkage (already indicated by 38) rather than a common pivot point pin as set forth in the specification. It is noted that the original specification also had an erroneous reference to the linkage as “37” but this was corrected in a previous amendment.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8: “the pair of clamps” should read “the pair of clamp rings”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "the fully open state" in line 8 and “the fully closed state” in line 9.  There is insufficient antecedent basis for these limitations in the claim. 

Claim 10 recites “the pair of clamp rings including a handle”. However, claim 8 recites that the pair of clamp rings include “a linkage connecting the pair of clamp rings”. It is unclear, based upon the current record, if the handle is actually part of the linkage (or vice versa) or if the linkage and handle are merely separate components which cooperate with each other.  

Claims recited in the section heading above but not discussed are rejected due to dependency upon at least one rejected claim. 
Examiner’s Comment on Withdrawn Claims
Claims 1, 5, 9 & 13-15 are currently withdrawn as directed to a non-elected species. To promote compact prosecution in the event of potential future rejoinder, the following issues have been identified with respect to the withdrawn claims. However, as these withdrawn claims have not been fully examined for patentability, this list is not necessarily exhaustive. 
Claim 1 recites “a shear pin [21] in communication with the pair of clamp rings” (lines 5-6). The term “in communication with” may be seen as ambiguous or vague in context. It is not clear what the scope of this limitation is intended to be.  
Claim 1 further recites “the predetermined actuation force of the holding means” (lines 7-8), however, the phrase “the holding means” has been deleted from claims 1 & 7. It appears this should read “the predetermined actuation force of the pair of clamp rings” or equivalent. 
Claim 5 recites “the predetermined actuation force being above a weight of the pair of clamp rings”, however, claim 7, from which claim 5 indirectly depends, already recites that the predetermined actuation force is “above the weight of the pair of clamp rings”. As such, claim 5 does not appear to further limit claim 1. 
Claim 9 recites the block including a bracket in the form of a plate “having one end [41c] that overlaps the pressure warning lock hole…”. This may render the claim indefinite as it is unclear as claimed if this plate is required to always overlap the pressure warning lock hole, or if the plate only overlaps the pressure warning lock hole in certain configurations (e.g., when the pair of clamp rings is in the fully open state). 
Claim 13 recites “the pair of clamp rings including a ratchet mechanism”, however, claim 9 recites that the pair of clamp rings include “a linkage connecting the pair of clamp rings”. It is unclear, based upon the current record, if the ratchet mechanism is actually part of the linkage (or vice versa) or if the linkage and ratchet mechanism are merely separate components which cooperate with each other.
Response to Arguments
Applicant's arguments filed 20 September 2022 have been fully considered. 
Applicant’s claim amendments have overcome the grounds of rejection set forth in the previous action, however, new grounds of rejection under 35 U.S.C. 112(b) have been applied to the amended claims in this action, as necessitated by the amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Richard K. Durden/Examiner, Art Unit 3753        

/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753